DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
The claim status is as follows: claim 1 is cancelled; claims 2, 3, 4, 11 and 17 are amended; resulting in claims 2-21 pending for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 4, 5, 6, 9, 11, 12, 14, 15, 16, 17, 18, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wiklof et al. (US 7,329,449, cited on IDS) in view of Carlson et al. (US 2006/0141194; cited on IDS) and further in view of Cates et al. (US 2003/0077427).
Regarding claims 2, 3, 4, 5, 6, 9, 11, 12, 14, 17, 18, 19, 20 and 21, Wiklof et al. teaches a linerless pressure sensitive label comprising a substrate or base sheet (201) having a first side and a second side, wherein a release layer (203; release coating) is formed on the first side of the substrate (201) and a pressure sensitive adhesive (101/205) is formed on the second side of the substrate (201) in the form of a pattern 
While Wiklof et al. teaches that the release layer, which causes the adhesive to be cleanly released when the label is peeled or unwound is made of silicone (col. 4 Ln. 5-61), the reference is silent to the release layer being water based and comprising a water miscible fluorochemical mixture having a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Carlson et al. teaches an adhesive article comprising a backing (substrate) having a first and second surface, wherein an adhesive is formed on at least a portion of the first surface of the backing, and a water based release coating containing a fluorochemical, such as fluoro(meth)acrylate (co)polymer or fluorochemical urethane compound, is formed on at least a portion of the second surface of the backing ([0015]). In the background of the invention, Carlson et al. teaches that useful polymers used as release agents for pressure sensitive adhesive tapes are silicones and fluorine 
Both Wiklof et al. and Carlson et al. teaches release coatings with respect to pressure sensitive adhesive layers, and Carlson et al. further teaches the advantages of utilizing a release coating comprising a fluorochemical compound wherein the release coating has improved holding power to a backing, while maintaining the desired release forces, as well as little to no release composition transfer to the adhesive ([0019-0022]), thus adversely affecting the adhesive properties of the pressure sensitive adhesive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the release coating layer of the linerless label taught by Wiklof et al. with the water based release coating containing a fluorochemical taught by Carlson et al. to improve the holding power of the release coating to the backing while maintaining the desired release forces, as well as little to no release composition transfer to the adhesive. 
The secondary reference to Carlson et al. however does not expressly teach that the fluorochemical compound has a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed 
Cates et al. teaches a textile having a repellant layer thereon which aid in preventing colorant from being absorbed into the underlying textile, wherein fluorochemical repellants are used ([0007-0013]). The fluorochemical repellants are chemicals that contain perfluorocarbon groups, and are the products of copolymers of perfluoroalkyl acrylates or methacrylates with other comonomers such as esters of acrylic or methacrylic acid containing alkyl groups, alkylamide groups, or polyether groups ([0009]). Cates et al. teaches the use of a dual action fluorochemical which is a fluorochemical that has hydrophobic properties under a first condition and hydrophilic properties under a second condition, thus changing the properties of the fluorochemical ([0012]).The dual action fluorochemicals generally have block copolymers with a fluorine containing hydrophobic segment and a hydrophilic segment, having a backbone such as acrylate or urethane, such known dual action fluorochemical are Unidyne TG-922 from Daikin ([0012-0013]). Unidyne products from the Daikin website utilize C6 technology (see <https://www.daikinchem.de/products-and-performance/oil-and-grease-barrier> and < https://www.daikinchem.de/products-and-performance/water-oil-repellency>; copies provided). The dual action fluorochemicals aid in preventing colorant from being absorbed under a first condition, and aid in fixing color under a second condition. 
Both Carlson et al. and Cates et al. teaches fluorochemicals based on copolymers of urethane or acrylate, therefore, it would have been obvious to one of 
Regarding claim 15, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to be applied to the first surface via a press instead of a coater” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Wiklof et al. in view of Carlson et al. and Cates et al. discloses of the final label product as described in the rejection of claim 2 above.	
Regarding claim 16, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to prevent wet interaction during the .

Claims 7, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiklof et al. (US 7,329,449, cited on IDS) in view of Carlson et al. (US 2006/0141194; cited on IDS), Cates et al. (US 2003/0077427) and further in view of Keeton (US 2009/0169282).
Regarding claims 7 and 10, Wiklof et al. in view of Carlson et al. and Cates et al. teaches all the limitations of claim 2 above, however, the references do not expressly teach that the adhesive used in the linerless label is a water-based adhesive and/or a heat-activated adhesive. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). By using a dry, non-sticky adhesive, the label of Keeton prevents the label from adhering to objects prior to activating the adhesive coating, thus eliminating the need for a non-stick liner during transportation and storage, thus reducing the thickness of the label media entering the printer, and allowing for more labels to be provided on a roll without altering the thickness of the label roll ([0020-0021]). Keeton teaches that any type of adhesive that is able to be applied wet, allowed to dry, and then heat activated to become tacky can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive in the linerless label taught by Wiklof et al. in view of Carlson and Cates et al. to include the heat activated water based acrylic adhesive taught by Keeton to ensure the label does not stick to any objects prior to activation of the adhesive. 
Regarding claim 8 and 13, Wiklof et al. in view of Carlson et al. and Cates et al. teaches all the limitations of claims 2 and 11 above, however, the references do not expressly teach that the substrate of the label is a thermochromic paper. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). Keeton further teaches that the label substrate (102) can have a separate print layer (104) overlying one of the substrate surfaces, wherein the print layer (104) can include a thermal transfer receptive coating for thermal transfer printing, or one or more thermally sensitive coating which are adapted to change color upon application of heat thereto by direct thermal printing ([0032]). Keeton further teaches that instead of having a separate print layer, the substrate of the label can comprise a thermochromic paper wherein a thermal print head can print visible patterns on the thermochromic paper without requiring an additional print layer to be formed on the substrate of the label ([0033],claims 15, 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate or base sheet of the label taught by Wiklof et al. in view of Carlson et al. and Cates et al. to include the thermochromic paper layer from the label taught by Keeton to print visible patters from a thermal print head without requiring an additional print layer to be formed on the substrate or base sheet. 

Claims 2, 3, 4, 5, 6, 9, 11, 12, 14, 15, 16, 17, 18, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wiklof et al. (US 7,329,449, cited on IDS) in view of Raksha et al. (US 2007/0224398) and further in view of Cates et al. (US 2003/0077427).
Regarding claims 2, 3, 4, 5, 6, 9, 11, 12, 14, 17, 18, 19, 20 and 21, Wiklof et al. teaches a linerless pressure sensitive label comprising a substrate or base sheet (201) having a first side and a second side, wherein a release layer (203; release coating) is formed on the first side of the substrate (201) and a pressure sensitive adhesive (101/205) is formed on the second side of the substrate (201) in the form of a pattern such that there are adhesive portions (101) and non-adhesive portions (104) (Figure 2, 2a, 2b; col. 4 Ln. 4-col. 5 Ln. 15). Wiklof et al. teaches that the substrate (201) can be a paper or plastic layer having a thermal image forming layer (202) formed thereon for direct thermal printing as shown in Figure 2, or the substrate can include fillers such as clay or kaolin for use with thermal transfer printers as shown in Figure 2a, or the substrate can have a non-heat sensitive self-contained imaging layer (204; thermally 
While Wiklof et al. teaches that the release layer, which causes the adhesive to be cleanly released when the label is peeled or unwound is made of silicone (col. 4 Ln. 5-61), the reference is silent to the release layer being water based and comprising a water miscible fluorochemical mixture having a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Raksha et al. teaches a brand protection label comprising a substrate (1) printed with a background layer or coating (2) and a release layer (3) formed in a pattern printed on top of the background layer or coating (2), followed by a layer of abrasion removable ink (Figure 5, [0028-0034, 0044]). Raksha et al. teaches that the abrasion removable ink (4) is able to be removed easily in the areas where the release layer (3) is present ([0028-0034, 0044]). Raksha et al. teaches that the release layer (3) can be formed from a fluoro-acrilate water based emulsion which showed superior release characteristics, and is able to be printed by conventional flexographic printing technologies ([0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the release coating layer of the linerless label taught by Wiklof et al. with the fluoro-acrilate water based emulsion taught by 
The secondary reference to Raksha et al. however does not expressly teach that the fluoro-acrilate water based emulsion has a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application, nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Cates et al. teaches a textile having a repellant layer thereon which aid in preventing colorant from being absorbed into the underlying textile, wherein fluorochemical repellants are used ([0007-0013]). The fluorochemical repellants are chemicals that contain perfluorocarbon groups, and are the products of copolymers of perfluoroalkyl acrylates or methacrylates with other comonomers such as esters of acrylic or methacrylic acid containing alkyl groups, alkylamide groups, or polyether groups ([0009]). Cates et al. teaches the use of a dual action fluorochemical which is a fluorochemical that has hydrophobic properties under a first condition and hydrophilic properties under a second condition, thus changing the properties of the fluorochemical ([0012]).The dual action fluorochemicals generally have block copolymers with a fluorine containing hydrophobic segment and a hydrophilic segment, having a backbone such as acrylate or urethane, such known dual action fluorochemical are Unidyne TG-922 from Daikin ([0012-0013]). Unidyne products from the Daikin website utilize C6 technology (see <https://www.daikinchem.de/products-and-performance/oil-and-grease-barrier> and < https://www.daikinchem.de/products-and-performance/water-oil-
Both Raksha et al. and Cates et al. teaches fluorochemicals based on copolymers of urethane or acrylate, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the fluorochemical in the fluoro-acrilate water-based emulsion taught by Raksha et al. to be a dual action fluorochemical as taught by Cates et al. to enhance the characteristics of the fluorochemical to include a repellant properties, thus further protecting the underlying thermosensitive layer in the linerless label taught by Wiklof et al. in view of Raksha et al. Furthermore, the Unidyne products taught by Cates et al. are the same products disclosed by the instant specification (see [0041]), and thus would inherently comprise the property of a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application. 
Regarding claim 15, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to be applied to the first surface via a press instead of a coater” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the 
Regarding claim 16, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to prevent wet interaction during the drying on the press of the water-based release coating with the fluorochemical component on the first surface” is considered functional language related to the intended use of the process of forming the layer and is accorded limited weight as the language does not further limit the final structure of the claimed label.

Claims 7, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiklof et al. (US 7,329,449, cited on IDS) in view of Raksha et al. (US 2007/0224398), Cates et al. (US 2003/0077427) and further in view of Keeton (US 2009/0169282).
Regarding claims 7 and 10, Wiklof et al. in view of Raksha et al. and Cates et al. teaches all the limitations of claim 2 above, however, the references do not expressly teach that the adhesive used in the linerless label is a water-based adhesive and/or a heat-activated adhesive. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). By using a dry, non-sticky adhesive, the label of Keeton prevents the label from adhering to objects prior to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive in the linerless label taught by Wiklof et al. in view of Raksha et al. and Cates et al. to include the heat activated water based acrylic adhesive taught by Keeton to ensure the label does not stick to any objects prior to activation of the adhesive. 
Regarding claim 8 and 13, Wiklof et al. in view of Raksha et al. and Cates et al. teaches all the limitations of claims 2 and 11 above, however, the references do not expressly teach that the substrate of the label is a thermochromic paper. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). Keeton further teaches that the label substrate (102) can have a separate print layer (104) overlying one of the substrate surfaces, wherein the print layer (104) can include a thermal transfer receptive coating for thermal transfer printing, or one or more thermally sensitive coating which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate or base sheet of the label taught by Wiklof et al. in view of Raksha et al. and Cates et al. to include the thermochromic paper layer from the label taught by Keeton to print visible patters from a thermal print head without requiring an additional print layer to be formed on the substrate or base sheet. 

Claims 2, 3, 5, 6, 7, 8, 9, 11, 13, 14, 15, 16, 17, 18, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vigunas et al. (US 2007/0267146, cited on IDS) in view of Carlson et al. (US 2006/0141194; cited on IDS) and further in view of Cates et al. (US 2003/0077427).
Regarding claims 2, 3, 5, 6, 7, 8, 9, 11, 13, 14, 17, 18, 19, 20 and 21, Vigunas et al. teaches a thermally printed linerless adhesive label, comprising a substrate (16, 30) having a first/upper surface and a second/lower surface (Figures 9-11, [0033-0041]). The first/upper surface of the substrate has a thermoreactive or thermosensitive layer (44, 50) and a release coating layer (46, 54) thereon; the second/lower surface of the substrate has a barrier layer (48, 52) and an adhesive layer (22, 36) (Figures 9-11, [0033-0041]).  Vigunas et al. further teaches that the substrate (16, 30) can also be a 
The release coating layer (46, 54) is comprised of a starch or cellulose and enables the roll of labels to be easily unwound despite the presence of an adhesive layer, while at the same time not damaging or otherwise deteriorate the adhesion characteristics of the pressure sensitive adhesive ([0036]). 
Vigunas et al. does not expressly recite that the release coating layer is water based and comprising a water miscible fluorochemical mixture having a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Carlson et al. teaches a water-based release coating composition that comprises a mixture (formulation) of a fluoro(meth)acrylate copolymer or fluorochemical urethane compound containing at least one fluorinated group; copolymer reaction product of an alkyl (meth)acrylate, (meth)acrylic acid and acrylonitrile; and an extender polymer; wherein the water-based release coating is useful in release layers of release articles and adhesive articles, such as tapes or labels ([0001, 0007-0015, 0018-0074]). The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the release coating layer of the label taught by Vigunas et al. to include the water-based release coating comprising a fluorochemical copolymer as taught by Carlson et al. to maintain the desired release force of the water-based release layer, while allowing the adhesive to exhibit relatively high peel forces at relatively low peel rates leading to little or no release composition transfer to the adhesive.
The secondary reference to Carlson et al. however does not expressly teach that the fluorochemical compound has a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application, nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Cates et al. teaches a textile having a repellant layer thereon which aid in preventing colorant from being absorbed into the underlying textile, wherein fluorochemical repellants are used ([0007-0013]). The fluorochemical repellants are 
Both Carlson et al. and Cates et al. teaches fluorochemicals based on copolymers of urethane or acrylate, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the fluorochemical in the water-based release coating taught by Carlson et al. to be a dual action fluorochemical as taught by Cates et al. to enhance the characteristics of the fluorochemical to include a repellant properties, thus further protecting the underlying thermosensitive layer in the linerless label taught by Vigunas et al. in view of Carlson et al.  Furthermore, the Unidyne products taught by Cates et al. are the same products disclosed by the instant 
Regarding claim 15, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to be applied to the first surface via a press instead of a coater” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Vigunas et al. in view of Carlson et al. and Cates et al. discloses of the final label product as described in the rejection of claim 2 above.	
Regarding claim 16, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to prevent wet interaction during the drying on the press of the water-based release coating with the fluorochemical component on the first surface” is considered functional language related to the intended use of the process of forming the layer and is accorded limited weight as the language does not further limit the final structure of the claimed label.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vigunas et al. (US 2007/0267146, cited on IDS) in view of Carlson et al. (US 2006/0141194; cited on IDS), Cates et al. (US 2003/0077427) and further in view of Keeton (US 2009/0169282).
Regarding claims 7 and 10, should the Applicant disagree with the above assertion that Vigunas et al. teaches a water-based adhesive, Keeton is used herein to teach this limitation. 
Vigunas et al. in view of Carlson et al. and Cates et al. teaches all the limitations of claim 2 above, however, the references do not expressly teach that the adhesive used in the linerless label is a water-based adhesive and/or a heat-activated adhesive. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). By using a dry, non-sticky adhesive, the label of Keeton prevents the label from adhering to objects prior to activating the adhesive coating, thus eliminating the need for a non-stick liner during transportation and storage, thus reducing the thickness of the label media entering the printer, and allowing for more labels to be provided on a roll without altering the thickness of the label roll ([0020-0021]). Keeton teaches that any type of adhesive that is able to be applied wet, allowed to dry, and then heat activated to become tacky can be used for the heat-activated linerless label including water based acrylic adhesive, which are tacky acrylic resins dispersed in water, wherein the water carrier dries to leave the adhesive ([0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive in the linerless label taught by Vigunas et al. in view of Carlson and Cates et al. to include the heat activated water based acrylic adhesive taught by Keeton to ensure the label does not stick to any objects prior to activation of the adhesive. 


Claims 2, 3, 5, 6, 7, 8, 9, 11, 13, 14, 15, 16, 17, 18, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vigunas et al. (US 2007/0267146, cited on IDS) in view of Raksha et al. (US 2007/0224398) and further in view of Cates et al. (US 2003/0077427).
Regarding claims 2, 3, 5, 6, 7, 8, 9, 11, 13, 14, 17, 18, 19, 20 and 21, Vigunas et al. teaches a thermally printed linerless adhesive label, comprising a substrate (16, 30) having a first/upper surface and a second/lower surface (Figures 9-11, [0033-0041]). The first/upper surface of the substrate has a thermoreactive or thermosensitive layer (44, 50) and a release coating layer (46, 54) thereon; the second/lower surface of the substrate has a barrier layer (48, 52) and an adhesive layer (22, 36) (Figures 9-11, [0033-0041]).  Vigunas et al. further teaches that the substrate (16, 30) can also be a stock thermal paper (i.e. thermochromic paper) which are pre-coated with a thermosensitive or thermoreactive coating and may further include other ingredients designed to protect thermal imaging properties prior to and following thermal printing ([0034]). Vigunas et al. teaches that the adhesive layer (22, 36) is applied by printing or other means in the form of two parallel lines, and is comprised of a tacky, elastomeric, 
The release coating layer (46, 54) is comprised of a starch or cellulose and enables the roll of labels to be easily unwound despite the presence of an adhesive layer, while at the same time not damaging or otherwise deteriorate the adhesion characteristics of the pressure sensitive adhesive ([0036]). 
Vigunas et al. does not expressly recite that the release coating layer is water based and comprising a water miscible fluorochemical mixture having a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Raksha et al. teaches a brand protection label comprising a substrate (1) printed with a background layer or coating (2) and a release layer (3) formed in a pattern printed on top of the background layer or coating (2), followed by a layer of abrasion removable ink (Figure 5, [0028-0034, 0044]). Raksha et al. teaches that the abrasion removable ink (4) is able to be removed easily in the areas where the release layer (3) is present ([0028-0034, 0044]). Raksha et al. teaches that the release layer (3) can be formed from a fluoro-acrilate water based emulsion which showed superior release characteristics, and is able to be printed by conventional flexographic printing technologies ([0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the release coating layer of the linerless 
The secondary reference to Raksha et al. however does not expressly teach that the fluoro-acrilate water based emulsion has a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application, nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Cates et al. teaches a textile having a repellant layer thereon which aid in preventing colorant from being absorbed into the underlying textile, wherein fluorochemical repellants are used ([0007-0013]). The fluorochemical repellants are chemicals that contain perfluorocarbon groups, and are the products of copolymers of perfluoroalkyl acrylates or methacrylates with other comonomers such as esters of acrylic or methacrylic acid containing alkyl groups, alkylamide groups, or polyether groups ([0009]). Cates et al. teaches the use of a dual action fluorochemical which is a fluorochemical that has hydrophobic properties under a first condition and hydrophilic properties under a second condition, thus changing the properties of the fluorochemical ([0012]).The dual action fluorochemicals generally have block copolymers with a fluorine containing hydrophobic segment and a hydrophilic segment, having a backbone such as acrylate or urethane, such known dual action fluorochemical are Unidyne TG-922 from Daikin ([0012-0013]). Unidyne products from the Daikin website utilize C6 technology (see <https://www.daikinchem.de/products-and-performance/oil-and-grease-
Both Raksha et al. and Cates et al. teaches fluorochemicals based on copolymers of urethane or acrylate, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the fluorochemical in the fluoro-acrilate water based emulsion taught by Raksha et al. to be a dual action fluorochemical as taught by Cates et al. to enhance the characteristics of the fluorochemical to include a repellant properties, thus further protecting the underlying thermosensitive layer in the linerless label taught by Vigunas et al. in view of Raksha et al. Furthermore, the Unidyne products taught by Cates et al. are the same products disclosed by the instant specification (see [0041]), and thus would inherently comprise the property of a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application. 
Regarding claim 15, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to be applied to the first surface via a press instead of a coater” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  
Regarding claim 16, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to prevent wet interaction during the drying on the press of the water-based release coating with the fluorochemical component on the first surface” is considered functional language related to the intended use of the process of forming the layer and is accorded limited weight as the language does not further limit the final structure of the claimed label.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vigunas et al. (US 2007/0267146, cited on IDS) in view of Raksha et al. (US 2007/0224398), Cates et al. (US 2003/0077427) and further in view of Keeton (US 2009/0169282).
Regarding claims 7 and 10, should the Applicant disagree with the above assertion that Vigunas et al. teaches a water-based adhesive, Keeton is used herein to teach this limitation. 
Vigunas et al. in view of Raksha et al. and Cates et al. teaches all the limitations of claim 2 above, however, the references do not expressly teach that the adhesive used in the linerless label is a water-based adhesive and/or a heat-activated adhesive. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive in the linerless label taught by Vigunas et al. in view of Raksha et al. and Cates et al. to include the heat activated water based acrylic adhesive taught by Keeton to ensure the label does not stick to any objects prior to activation of the adhesive. 






Claims 2, 3, 6, 9, 11, 14, 15, 16, 17, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (US 2004/0067088) in view of Carlson et al. (US 2006/0141194; cited on IDS) and further in view of Cates et al. (US 2003/0077427).
Regarding claims 2, 3, 6, 9, 11, 14, 17, 19, 20 and 21, Kline teaches a linerless label comprising a web of label material (12) composed of any suitable material such as paper, fabric or a synthetic material; the outer surface of the upper side (12’) of the label material is coated with a thermal coating (10T) to be imaged by a direct thermal printer, and a release coating (10R) overlies the thermal coating (10T) so the thermal coating (10T) is disposed between the label material (12) and the release coating (10R) (Figure 1, 2, 3, 9; [0006-0008, 0020-0032]). The underside (12”) of the label material is pattern coated with a pressure sensitive adhesive in the forms of spaced stripes (14), forming adhesive zones and adhesive-free zones (15) (Figure 2, 3, 9; [0022]). 
Kline does not expressly recite that the release coating layer is comprised of a water based and comprising a water miscible fluorochemical mixture having a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Carlson et al. teaches a water-based release coating composition that comprises a mixture (formulation) of a fluoro(meth)acrylate copolymer or fluorochemical urethane compound containing at least one fluorinated group; copolymer reaction product of an alkyl (meth)acrylate, (meth)acrylic acid and acrylonitrile; and an extender polymer; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the release coating layer of the label taught by Kline with the water-based release coating comprising a fluorochemical copolymer as taught by Carlson et al. to maintain the desired release force of the water-based release layer, while allowing the adhesive to exhibit relatively high peel forces at relatively low peel rates leading to little or no release composition transfer to the adhesive.
The secondary reference to Carlson et al. however does not expressly teach that the fluorochemical compound has a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application, nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Cates et al. teaches a textile having a repellant layer thereon which aid in preventing colorant from being absorbed into the underlying textile, wherein fluorochemical repellants are used ([0007-0013]). The fluorochemical repellants are chemicals that contain perfluorocarbon groups, and are the products of copolymers of perfluoroalkyl acrylates or methacrylates with other comonomers such as esters of acrylic or methacrylic acid containing alkyl groups, alkylamide groups, or polyether groups ([0009]). Cates et al. teaches the use of a dual action fluorochemical which is a fluorochemical that has hydrophobic properties under a first condition and hydrophilic properties under a second condition, thus changing the properties of the fluorochemical ([0012]).The dual action fluorochemicals generally have block copolymers with a fluorine containing hydrophobic segment and a hydrophilic segment, having a backbone such as acrylate or urethane, such known dual action fluorochemical are Unidyne TG-922 from Daikin ([0012-0013]). Unidyne products from the Daikin website utilize C6 technology (see <https://www.daikinchem.de/products-and-performance/oil-and-grease-barrier> and < https://www.daikinchem.de/products-and-performance/water-oil-repellency>; copies provided). The dual action fluorochemicals aid in preventing colorant from being absorbed under a first condition, and aid in fixing color under a second condition. 
Both Carlson et al. and Cates et al. teaches fluorochemicals based on copolymers of urethane or acrylate, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the fluorochemical in the water-based release coating taught by Carlson et al. to be a dual action fluorochemical as taught by Cates et al. to enhance the characteristics of the fluorochemical to include 
Regarding claim 15, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to be applied to the first surface via a press instead of a coater” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kline et al. in view of Carlson et al. and Cates et al. discloses of the final label product as described in the rejection of claim 2 above.	
Regarding claim 16, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to prevent wet interaction during the drying on the press of the water-based release coating with the fluorochemical component on the first surface” is considered functional language related to the .

Claims 5, 7, 8, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (US 2004/0067088) in view of Carlson et al. (US 2006/0141194; cited on IDS), Cates et al. (US 2003/0077427) and further in view of Keeton (US 2009/0169282).
Regarding claim 5 and 18, Kline in view of Carlson et al. in view of Cates et al. teaches all the limitations of claims 2 and 11 above, however, the references do not expressly teach that the thermal coating (10T) is a thermal receptive coating used for transfer printing. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). Keeton further teaches that the label substrate (102) can have a separate print layer (104) overlying one of the substrate surfaces, wherein the print layer (104) can include a thermal transfer receptive coating for thermal transfer printing, or one or more thermally sensitive coating which are adapted to change color upon application of heat thereto by direct thermal printing ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal coating (10T) of the label taught by Kline in view of Carlson et al. and Cates et al. to include the thermal transfer 
Regarding claims 7 and 10, Kline in view of Carlson et al. and Cates et al. teaches all the limitations of claim 2 above, however, the references do not expressly teach that the adhesive used in the linerless label is a water-based adhesive and/or a heat-activated adhesive. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). By using a dry, non-sticky adhesive, the label of Keeton prevents the label from adhering to objects prior to activating the adhesive coating, thus eliminating the need for a non-stick liner during transportation and storage, thus reducing the thickness of the label media entering the printer, and allowing for more labels to be provided on a roll without altering the thickness of the label roll ([0020-0021]). Keeton teaches that any type of adhesive that is able to be applied wet, allowed to dry, and then heat activated to become tacky can be used for the heat-activated linerless label including water based acrylic adhesive, which are tacky acrylic resins dispersed in water, wherein the water carrier dries to leave the adhesive ([0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive in the linerless label taught by 
Regarding claim  8 and 13, Kline in view of Carlson et al. and Cates et al. teaches all the limitations of claims 2 and 11 above, however, the references do not expressly teach that the substrate of the label is a thermochromic paper or that the thermal coating (10T) is a thermal receptive coating used for transfer printing. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). Keeton further teaches that the label substrate (102) can have a separate print layer (104) overlying one of the substrate surfaces, wherein the print layer (104) can include a thermal transfer receptive coating for thermal transfer printing, or one or more thermally sensitive coating which are adapted to change color upon application of heat thereto by direct thermal printing ([0032]). Keeton further teaches that instead of having a separate print layer, the substrate of the label can comprise a thermochromic paper wherein a thermal print head can print visible patterns on the thermochromic paper without requiring an additional print layer to be formed on the substrate of the label ([0033],claims 15, 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate t of the label taught by Kline in view of Carlson et al. and Cates et al. to include the thermochromic paper layer from .


Claims 2, 3, 6, 9, 11, 14, 15, 16, 17, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (US 2004/0067088) in view of Raksha et al. (US 2007/0224398) and further in view of Cates et al. (US 2003/0077427).
Regarding claims 2, 3, 6, 9, 11, 14, 17, 19, 20 and 21, Kline teaches a linerless label comprising a web of label material (12) composed of any suitable material such as paper, fabric or a synthetic material; the outer surface of the upper side (12’) of the label material is coated with a thermal coating (10T) to be imaged by a direct thermal printer, and a release coating (10R) overlies the thermal coating (10T) so the thermal coating (10T) is disposed between the label material (12) and the release coating (10R) (Figure 1, 2, 3, 9; [0006-0008, 0020-0032]). The underside (12”) of the label material is pattern coated with a pressure sensitive adhesive in the forms of spaced stripes (14), forming adhesive zones and adhesive-free zones (15) (Figure 2, 3, 9; [0022]). 
Kline does not expressly recite that the release coating layer is comprised of a water based and comprising a water miscible fluorochemical mixture having a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Raksha et al. teaches a brand protection label comprising a substrate (1) printed with a background layer or coating (2) and a release layer (3) formed in a pattern printed on top of the background layer or coating (2), followed by a layer of abrasion removable ink (Figure 5, [0028-0034, 0044]). Raksha et al. teaches that the abrasion removable ink (4) is able to be removed easily in the areas where the release layer (3) is present ([0028-0034, 0044]). Raksha et al. teaches that the release layer (3) can be formed from a fluoro-acrilate water based emulsion which showed superior release characteristics, and is able to be printed by conventional flexographic printing technologies ([0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the release coating layer of the linerless label taught by Kline with the fluoro-acrilate water based emulsion taught by Raksha et al. which showed superior release characteristics and is able to be printed by conventional flexographic printing technologies. 
The secondary reference to Raksha et al. however does not expressly teach that the fluoro-acrilate water based emulsion has a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17 of the instant application, nor that the fluorochemical component coating includes a C-6 backbone, a hydrophilic tail and a hydrophobic tail as recited by dependent claims 20 and 21.
Cates et al. teaches a textile having a repellant layer thereon which aid in preventing colorant from being absorbed into the underlying textile, wherein fluorochemical repellants are used ([0007-0013]). The fluorochemical repellants are 
Both Raksha et al. and Cates et al. teaches fluorochemicals based on copolymers of urethane or acrylate, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the fluorochemical in the fluoro-acrilate water based emulsion taught by Raksha et al. to be a dual action fluorochemical as taught by Cates et al. to enhance the characteristics of the fluorochemical to include a repellant properties, thus further protecting the underlying thermosensitive layer in the linerless label taught by Kline in view of Raksha et al. Furthermore, the Unidyne products taught by Cates et al. are the same products 
Regarding claim 15, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to be applied to the first surface via a press instead of a coater” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kline et al. in view of Raksha et al. and Cates discloses of the final label product as described in the rejection of claim 2 above.	
Regarding claim 16, the limitation “wherein the water-based release coating with the fluorochemical component is adapted to prevent wet interaction during the drying on the press of the water-based release coating with the fluorochemical component on the first surface” is considered functional language related to the intended use of the process of forming the layer and is accorded limited weight as the language does not further limit the final structure of the claimed label.



Claims 5, 7, 8, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (US 2004/0067088) in view of Raksha et al. (US 2007/0224398), Cates et al. (US 2003/0077427) and further in view of Keeton (US 2009/0169282).
Regarding claim 5 and 18, Kline in view of Raksha et al. and Cates teaches all the limitations of claims 2 and 11 above, however, the references do not expressly teach that the thermal coating (10T) is a thermal receptive coating used for transfer printing. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). Keeton further teaches that the label substrate (102) can have a separate print layer (104) overlying one of the substrate surfaces, wherein the print layer (104) can include a thermal transfer receptive coating for thermal transfer printing, or one or more thermally sensitive coating which are adapted to change color upon application of heat thereto by direct thermal printing ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal coating (10T) of the label taught by Kline in view of Raksha et al. and Cates et al.  to include the thermal transfer receptive coating from the label taught by Keeton to provide a label that is able to printed by thermal transfer printing, as Keeton teaches thermal transfer receptive 
Regarding claims 7 and 10, Kline in view of Raksha et al. and Cates et al. teaches all the limitations of claim 2 above, however, the references do not expressly teach that the adhesive used in the linerless label is a water-based adhesive and/or a heat-activated adhesive. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). By using a dry, non-sticky adhesive, the label of Keeton prevents the label from adhering to objects prior to activating the adhesive coating, thus eliminating the need for a non-stick liner during transportation and storage, thus reducing the thickness of the label media entering the printer, and allowing for more labels to be provided on a roll without altering the thickness of the label roll ([0020-0021]). Keeton teaches that any type of adhesive that is able to be applied wet, allowed to dry, and then heat activated to become tacky can be used for the heat-activated linerless label including water based acrylic adhesive, which are tacky acrylic resins dispersed in water, wherein the water carrier dries to leave the adhesive ([0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive in the linerless label taught by Kline in view of Raksha et al. in view of Cates et al. to include the heat activated water 
Regarding claim  8 and 13, Kline in view of Raksha et al. and Cates et al. teaches all the limitations of claims 2 and 11 above, however, the references do not expressly teach that the substrate of the label is a thermochromic paper or that the thermal coating (10T) is a thermal receptive coating used for transfer printing. 
Keeton teaches a heat-activated linerless label, wherein prior to activation, the label has two dry, non-sticky sides which remain as such during transportation and storage, however, upon activation by heat, selected portions of the label become tacky and ready for adhesion ([0020-0022, 0031-49, 0063-0065]). Keeton further teaches that the label substrate (102) can have a separate print layer (104) overlying one of the substrate surfaces, wherein the print layer (104) can include a thermal transfer receptive coating for thermal transfer printing, or one or more thermally sensitive coating which are adapted to change color upon application of heat thereto by direct thermal printing ([0032]). Keeton further teaches that instead of having a separate print layer, the substrate of the label can comprise a thermochromic paper wherein a thermal print head can print visible patterns on the thermochromic paper without requiring an additional print layer to be formed on the substrate of the label ([0033],claims 15, 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate t of the label taught by Kline in view of Raksha et al. and Cates et al. to include the thermochromic paper layer from the label taught by Keeton to print visible patters from a thermal print head without requiring an additional print layer to be formed on the substrate. 

Response to Arguments
Response-Claim Objections
The previous objections to claims 3, 4 and 17 are overcome by Applicants amendments to the claims in the response filed November 4, 2021 correcting the informalities. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 3-6, 12 and 17-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments to independent claims 3, 11 and 17 clarifying that the first component of the water-based release coating anchors into the water-based release coating rather than the substrate.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
With respect to the combination of Wiklof, Carlson and Cates or Wiklof, Raksha et al. and Cates, the Applicant argues on pages 7 and 8 that the combination of references does not teach the newly added limitations to independent claims 2, 11 and 17 reciting that the release coating has a component which anchors into the release coating and 
In the rejections above, Wiklof et al. does teach a release coating of silicone, however, it is replaced in the above rejections by the water-based release coating containing a fluorochemical taught by Carlson et al. or Raksha et al. 
Carlson et al. teaches that water-based release coatings containing fluorochemicals maintain desired release forces which permit adhesives to exhibit relatively high peel forces at relatively low peel rates leading to improved over-taping and holding power to a backing, and maintain re-adhesion strength with little or no release composition transfer to the adhesive ([0021-0022]). 
Raksha et al. teaches a brand protection label comprising a substrate (1) printed with a background layer or coating (2) and a release layer (3) formed in a pattern printed on top of the background layer or coating (2), followed by a layer of abrasion removable ink (Figure 5, [0028-0034, 0044]). Raksha et al. teaches that the release layer (3) can be formed from a fluoro-acrilate water based emulsion which showed superior release characteristics, and is able to be printed by conventional flexographic printing technologies ([0044]).  
Neither Carlson et al. nor Raksha et al. expressly teach the water-based release coating containing a fluorochemical has a first component that anchors into the release coating and a second component that remains outside the release coating, however, Cates et al. teaches a textile having a repellant layer thereon which aid in preventing colorant from being absorbed into the underlying textile, wherein fluorochemical repellants are used ([0007-0013]). Cates et al. teaches the use of a dual action 
The Unidyne products taught by Cates are the same products disclosed by the instant specification (see [0041]) as the fluorochemical used in the claimed water-based release coting and thus would inherently comprise the property of a first component that anchors into the release coating and a second component that remains outside of the release coating as claimed by claims 2, 11 and 17. 

The Applicant present similar arguments for the combination of Vigunas, Carlson and Cates, as well as Vigunas, Raksha and Cates, however these arguments are not persuasive for the same reasons presented above. Furthermore, Vigunas does not teach a release layer of silicone but rather a release layer of starches, cellulose, maltodextrin and combinations thereof ([0036]), which is then modified in the above rejections with secondary reference Carlson or Raksha and tertiary reference to Cates. 

The Applicant present similar arguments for the combination of Kline, Carlson and Cates, as well as Kline, Raksha and Cates, however these arguments are not persuasive for the same reasons presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785